UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10 Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT of 1, 2009 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT of 1 K's Media (Name of small business issuer in its charter) Commission File Number 000-52760 Nevada 75-3263792 (State or Other Jurisdiction of Organization) (IRS Employer Identification #) 8/F GongJieDaSha, Ji 2, GongTi Road East, ChaoYang District, Beijing, China 100027 (Address of principal executive offices, including zip code.) 86-10-5921-2230 (Registrant's Telephone Number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] The Company is a Shell company: Yes [ ] No [X] As of March 12, 2009, the Company has 33,416,167 shares of common stock issued and outstanding. K's Media Form 10-Q for the period ended January 31, 2009 TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION ITEM 1 - FINANCIAL STATEMENTS (Unaudited) Condensed Consolidated Balance Sheets Condensed Consolidated Statements of Operations Consolidated Statement of Stockholders' Equity (Deficiency) Condensed Consolidated Statements of Cash Flows Notes to Consolidated Financial Statements ITEM 2 - MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS ITEM 3 - QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK ITEM 4- CONTROLS AND PROCEDURES PART II - OTHER INFORMATION ITEM 1 - LEGAL PROCEEDINGS ITEM 1A- RISK FACTORS ITEM 2 - UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS ITEM 3 - DEFAULTS UPON SENIOR SECURITIES ITEM 4 - SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS ITEM 5 - OTHER INFORMATION ITEM 6 - EXHIBITS SIGNATURES ITEM 1. FINANCIAL STATEMENTS K's Media (Previously known as Kinglake Resources Inc.) (A Development Stage Company) Consolidated Balance Sheets January 31, 2009 and April 30, 2008 January 31, April 30, (Expressed in U.S. Dollars) 2009 2008 (Unaudited) ASSETS Current assets Cash $ 2,037,786 $ 1,152,852 Accounts receivable 148,423 - Prepaid expenses and other receivables 916,578 308,296 Total current assets 3,102,787 1,461,148 Equipment, net 52,973 15,019 Total assets $ 3,155,760 $ 1,476,167 LIABILITIES Current liabilities Accounts payable and accrued liabilities $ 293,969 $ 98,226 Amount due to related parties 27,735 242,423 Total liabilities 321,704 340,649 STOCKHOLDERS' EQUITY Stockholders' Equity Preferred stock: $0.00001 par value; authorized 100,000,000 shares, issued and outstanding 0 and 0 shares, respectively - - Common stock, $0.00001 par value; authorized 100,000,000 shares, 33,416,167 and 31,637,000 issued and 22,916,167 and 21,137,000 outstanding , respectively 334 317 Additional paid-in capital 6,742,845 1,507,776 Accumulated other comprehensive loss 41,051 16,558 Accumulated deficit (3,950,174) (389,133) Total stockholders' equity 2,834,056 1,135,518 Total liabilities and stockholders' equity $ 3,155,760 $ 1,476,167 The accompanying notes are an integral part of these consolidated financial statements K's Media (Previously known as Kinglake Resources Inc.) (A Development Stage Company) Consolidated Statements of Operations (Unaudited) Period from Period from Three months Three months Nine months inception inception ended ended ended (June 18, 2007) to (June 18, 2007) to (Expressed in U.S. Dollars) January 31,2009 January 31, 2008 January 31, 2009 January 31, 2008 January 31, 2009 Revenues Sales $ 604,840 $ - $ 654,319 $ - $ 654,319 Cost of good sold (752,107) - (1,604,396) - (1,647,173) Gross profit (loss) (147,267) - (950,077) - (992,854) Expenses Administrative and general 756,424 47,547 2,285,404 47,547 2,611,259 Selling expenses 324,244 - 324,244 - 324,244 Total operating costs and expenses 1,080,668 47,547 2,609,648 47,547 2,935,503 Loss from operations (1,227,935) (47,547) $ (3,559,725) (47,547) (3,928,357) Other income and expenses Interest income 10,667 6,009 25,796 8,876 34,866 Foreign exchange gain (loss) 1,270 303 (23,961) 303 (52,738) Interest and bank charges (908) (54) (3,151) (55) (3,945) 11,029 6,258 (1,316) 9,124 (21,817) Net Loss $ (1,216,906) $ (41,289) $ (3,561,041) $ (38,423) $ (3,950,174) Other Comprehensive Income (Loss) (2,260) (4,651) 24,493 (4,651) 41,051 Comprehensive Loss $ (1,219,166) $ (45,940) $ (3,536,548) $ (43,074) $ (3,909,123) Net loss per share Basic and diluted $ (0.05) $ (0.00) $ (0.16) $ (0.00) $ (0.18) Number of common shares used to compute loss per share Basic and diluted 22,916,167 13,000,000 22,385,974 13,000,000 21,698,074 The accompanying notes are an integral part of these consolidated financial statements K's Media (Previously known as Kinglake Resources Inc.) (A Development Stage Company) Consolidated Statements of Cash Flows (Unaudited) Period from Period from Nine months inception inception ended (June 18, 2007) to (June 18, 2007) to (Expressed in U.S. Dollars) January 31, 2009 January 31, 2008 January 31, 2009 Cash flows provided by (used in) operating activities Net Income (loss) $ (3,561,041) $ (38,423) $ (3,950,174) Adjustment to reconcile net loss to net cash (used)/generated in operating activities: Depreciation expense 5,246 - 5,300 Non-cash consulting fees 205,839 - 263,027 Non-cash employee benefits 641,250 - 641,250 Changes in operating assets and liabilities: Accounts receivable (147,937) - (147,937) Prepaid expenses and other receivable (810,808) (35,314) (866,647) Accounts payable and accrued liabilities 193,875 66,723 210,695 Amount due to related parties (42,112) - 14,261 Net cash used in operating activities (3,515,688) (7,014) (3,830,225) Cash flows used in investing activities Purchasing fixed assets (42,752) - (57,825) Cash transferred in from recapitalization - - 8,280 Net cash used in investing activities (42,752) - (49,545) Cash flows provided by financing activities Issuance of common stock and warrants 4,593,836 1,287,250 5,881,086 Loans from related parties - 92,155 170,374 Repayment to related parties (172,550) - (172,550) Net cash provided by financing activities 4,421,286 1,379,405 5,878,910 Effect of foreign exchange rate charges 22,088 (58,308) 38,646 Increase in cash 884,934 1,314,083 2,037,786 Cash, beginning of period 1,152,852 - - Cash, end of period $ 2,037,786 $ 1,314,083 $ 2,037,786 Supplemental disclosure of cash flow information: Interest paid $ - $ - $ - Income tax paid $ - $ - $ - Non-cash Investing and Financing Activities: Common stock issued for recapitalization $ - $ 130 $ 130 Common stock issued for acquisition of K's Media Advertising $ - $ - $ 105 Common stock issued for finder's fees $ - $ 20 $ 20 Common stock issued for employee benefits $ 641,250 $ - $ 641,250 The accompanying notes are an integral part of these consolidated financial statements K's Media (Previously known as Kinglake Resources Inc.) (A Development Stage Company) Consolidated Statement of Stockholders' Equity (Deficiency) For the period from Inception (June 18, 2007) to January 31, 2009 (Unaudited) Accumulated other Total Common Stock Additional Accumulated comprehensive Stockholders' (Expressed in U.S. Dollars) Shares Amount paid-in capital Deficit income Equity Balance, Inception (June 18, 2007) 13,000,000 $ 130 $ 1,287,120 $ - $ - $ 1,287,250 Issuance of 2,000,000 shares for finder's fee - to acquire Orient Come Holdings Limited 2,000,000 20 (20) - Issuance of common stock for the acquisition of K's Media Advertising 10,500,000 105 (105) - Issuance of common stock pursuant to Consultancy Services Agreement 50,000 1 274,499 274,500 Recapitalization upon reverse acquisition of - Orient Come Holdings Limited 6,087,000 61 (53,718) (53,657) Foreign translation adjustment 16,558 16,558 Net loss for the period (389,133) (389,133) Balance, April 30, 2008 31,637,000 317 1,507,776 (389,133) 16,558 1,135,518 Common stock issued on private placement in July 2008 (at $3 per share) 1,666,667 16 4,593,820 4,593,836 Issuance of warrants on private placement in July 2008 - Issuance of common shares as employee benefits 112,500 1 641,249 641,250 Foreign translation adjustment 24,493 24,493 Net loss for nine months ended January 31, 2009 (3,561,041) (3,561,041) Balance, January 31, 2009 33,416,167 $ 334 $ 6,742,845 $ (3,950,174) $ 41,051 $ 2,834,056 The accompanying notes are an integral part of these consolidated financial statements K'S MEDIA (Previously known as Kinglake Resources Inc.) (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS January 31, 2009 Note 1. Nature of Operations and Going Concern Nature of Operations Kinglake Resources Inc. (the "Company") was incorporated in the State of Nevada on April 14, 2006 and engaged in the business of conducting research in the form of exploration of mineral property. In April 2006, the Company acquired a mining claim located in the Province of British Columbia. In September 2007, the Company wrote down the property to $nil according to the recommendation of the Company's geologist as the property had minimal value for mining. The mining claim expired April 18, 2007. On January 18, 2008, the Company completed a Share Exchange Agreement (the "Share Exchange Agreement") dated December23, 2007 with Orient Come Holdings Limited, a company organized under the laws of British Virgin Island ("Orient Come") and Beijing K's Media Advertising Ltd. Co. ("K's Media"), a limited liability company organized under the laws of the People's Republic of China ("China").Pursuant to the terms of the Share Exchange Agreement, the shareholders of Orient Come (the "Orient Come Shareholders") transferred to the
